Citation Nr: 0119429	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-24 545	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a fractured right thumb with traumatic 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1957 
to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 RO decision, which denied the 
veteran's claim of entitlement to an increased rating for 
residuals of a fractured right thumb with traumatic arthritis 
and continued a 10 percent evaluation for such.  The veteran 
has appealed to the Board for an increased rating for his 
service-connected disability.  Accordingly, this issue 
remains in appellate status.


FINDING OF FACT

The veteran's service-connected residuals of a right thumb 
fracture with traumatic arthritis are manifested by 
complaints of pain, limitation of motion, and functional 
impairment of the joint. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of a 
fractured right thumb with traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5224 (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from September 1957 
to September 1960.

A service medical record, dated in December 1958, indicates 
the veteran sustained a fractured right thumb during service 
as the result of participating in organized athletics.

An x-ray of the veteran's right thumb, taken in July 1978, 
revealed a traumatic arthritic change, which was seen about 
the base of the metacarpal and the adjacent carpal bone.

By July 1978 RO rating decision, the veteran's claim of 
entitlement to service connection for residuals of a 
fractured right thumb with traumatic arthritis was granted, 
and a 10 percent evaluation for such was assigned.  (Since 
this July 1978 decision, the veteran's rating has not been 
increased.)

In January 2000, the veteran again submitted a claim of 
entitlement to an increased rating for his service-connected 
residuals of a fractured right thumb with traumatic 
arthritis.  

VA outpatient treatment reports dated March 1999 through 
September 1999, indicated the veteran was seen, for among 
other things, treatment of his right thumb.

In February 2000, the veteran underwent a VA examination for 
purposes of evaluating the severity of his service connected 
disability.  At this time, he advised his examiner that he 
had fractured his right hand while in the service, as the 
result of playing football.  According to the veteran, he 
experienced frequent pain.  He indicated his hand has gotten 
to the point that he was having trouble picking things up, 
and he dropped things.  As a result, he was given utility 
holders for his fork in order to assist with holding the 
utensils.  Lastly, the veteran advised that he took Ibuprofen 
or Tylenol.

Physical examination of the veteran showed he was in no acute 
distress.  Examination of the right hand showed no swelling.  
There was deformity of the metacarpal phalangeal joint of the 
thumb on the right hand.  It was noted that the veteran was 
unable to touch his thumb to the pinky finger by 6 
centimeters (cm), to the ring finger by 7 cm, and to the 
middle finger by 6cm.  He was able to touch the pinky finger 
to the palm of his hand, but he was unable to touch the ring 
finger by 3 cm, the middle by 5 cm, the index by 8 cm, and 
the thumb by 8 centimeters.  The examiner indicated that the 
veteran had a poor pincher grasp on the right.  He could not 
make a fist with the thumb closed, and there was no pain to 
palpation.  Lastly, an x-ray of the veteran's right hand 
revealed an old fracture deformity of the first metacarpal 
bone with mild degenerative changes at this joint (it was 
noted that this assessment had not significantly changed 
since 1973).  No significant degenerative changes were noted 
in regards to the other joints.  Final diagnosis was that the 
veteran had status post fracture of the first metacarpal bone 
of the right hand with degenerative changes.


II.  Legal Analysis

The veteran contends that his current 10 percent evaluation 
does not adequately reflect the severity of his service-
connected residuals of a fractured right thumb with traumatic 
arthritis.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board also recognizes that when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include, weakened 
movement, additional functional loss due to pain, as well as 
an opinion as to whether there is a significant limitation of 
functional ability during flare-ups or on repeated use over a 
period of time.  Id. at 206.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Currently, the veteran's service-connected residuals of a 
fractured right thumb with traumatic arthritis have been 
rated by the RO under Diagnostic Code 5224 for ankylosis of 
the thumb and Diagnostic Code 5003 for degenerative 
arthritis.  Diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  In the veteran's case, he is service 
connected for degenerative joint disease (arthritis) of one 
joint (the right thumb) therefore, the application of both 
Diagnostic Codes 5224 and 5003 is appropriate.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent disability rating for either the minor 
or major extremity, and unfavorable ankylosis of the thumb 
warrants a 20 percent disability rating for either the minor 
or major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2000).  In order to classify the severity of ankylosis and 
limitation of motion of the veteran's right thumb, it is 
necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  See Note (3) preceding Diagnostic Code 5220.  If 
the veteran is able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.  Id.

Upon examination of the veteran's right hand in February 
2000, the examiner determined that the veteran was unable to 
touch the palm of his hand with the thumb by 8 centimeters, 
rather than 5.1 centimeters.  The examiner indicated that the 
veteran had a poor pincher grasp on the right.  Moreover, he 
could not make a fist with the thumb closed.  Final diagnosis 
was that the veteran had status post fracture of the first 
metacarpal bone of the right hand with degenerative changes.  
Based on these results, the Board finds that the medical 
evidence in this case does in fact support the contention 
that the veteran has a limitation of motion and/or functional 
loss to a degree that would warrant a disability rating in 
excess of 10 percent under Diagnostic Code 5224.  More 
specifically, a rating of 20 percent more accurately reflects 
the severity of the veteran's condition.  Accordingly, an 
increased rating is warranted.

Although there is evidence on file showing the presence of 
increased symptomatology, the Board nevertheless, notes there 
is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the record does not reflect that the 
veteran's residuals of a fractured right thumb with traumatic 
arthritis has recently required him to undergo 
hospitalization, nor has the condition interfered with his 
employment.  Moreover, while the residuals of his fractured 
right thumb may well cause him some impairment in his daily 
activities, there is nothing to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for invertebral disc syndrome.  In 
any event, the Board, in the first instance, may not assign 
an extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88 
(1996.  


ORDER

An increased rating of 20 percent for residuals of a 
fractured right thumb with traumatic arthritis is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

